On March 1,1994, the Defendant was sentenced to ten (10) years at Montana State Prison for the crime of Negligent Homicide, a felony. The court orders that the defendant not be considered eligible for parole until he has successfully completed a substance abuse program available at the prison, plus other conditions as stated in the March 1,1994 Judgment.
On May 6,1994, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and was represented by Mike DiPronzo, Legal Intern from the Montana Defender Project. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it if such is possible. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall remain the same, however, the defendant will be allowed to obtain alcohol treatment either at the Montana State Prison or prior to being released from prison, he may seek alcohol treatment at an outside facility. Additional conditions upon release are: (1) the defendant must enroll in AA while on probation; and (2) the defendant must subject himself to alcohol testing upon request of the probation officer while on parole.
The reason for the decision is to better serve the rehabilitation policy of the sentencing statutes of the State of Montana.
Hon. G. Todd Baugh, Chairman, Hon. John Warner, Member and Hon. Ted Mizner, Acting Member.
The Sentence Review Board wishes to thank Mike DiFronzo, Legal Intern from the Montana Defender Project for his assistance to the defendant and to this Court.